Krispy Kreme Doughnuts, Inc.Operating Metrics Fiscal Year 2011 Q1 Same Store Sales (on-premises sales only): Company stores 3.4 % Domestic Franchise stores 2.7 International Franchise stores (7.7 ) International Franchise stores, in constant dollars (1) (17.6 ) Off-Premises Metrics (Company stores only): Average weekly number of doors served: Grocers/mass merchants 5,499 Convenience stores 5,051 Average weekly sales per door: Grocers/mass merchants $ 263 Convenience stores 208 Systemwide Sales (in thousands): (2) Company stores $ 62,188 Domestic Franchise stores 62,478 International Franchise stores 74,574 International Franchise stores volume increase over the prior year period 9.1 % Average Weekly Sales Per Store (in thousands): (3)(4) Company stores: Factory stores: Commissaries — off-premises $ 173.5 Dual-channel stores: On-premises 31.6 Off-premises 38.6 Total 70.2 On-premises only stores 33.8 All factory stores 66.1 Satellite stores 18.4 All stores 58.0 Domestic Franchise stores: Factory stores $ 41.3 Satellite stores 13.8 International Franchise stores: Factory stores $ 35.5 Satellite stores 9.5 (1) Represents the change in International Franchise same store sales computed by reconverting franchise store sales in each foreign country to U.S. dollars at a constant rate of exchange for all periods. (2) Excludes sales among Company and franchise stores. (3) Includes sales between Company and franchise stores. (4) Metrics include only stores open at period end. Krispy Kreme Doughnuts, Inc.Operating Metrics Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD Same Store Sales (on-premises sales only): Company stores 2.1 % 5.9 % 3.8 % 5.1 % 4.2 % 1.1 % 3.5 % Domestic Franchise stores 2.4 0.6 1.5 1.0 1.4 (0.4 ) 0.9 International Franchise stores (38.2 ) (32.6 ) (35.2 ) (15.6 ) (28.8 ) (10.5 ) (24.2 ) International Franchise stores, in constant dollars (1) (24.6 ) (25.0 ) (24.8 ) (16.8 ) (21.9 ) (19.1 ) (21.1 ) Off-Premises Metrics (Company stores only): Average weekly number of doors served: Grocers/mass merchants 5,859 5,600 5,729 5,619 5,692 5,457 5,634 Convenience stores 5,625 5,266 5,445 5,230 5,373 5,019 5,285 Average weekly sales per door: Grocers/mass merchants $ 236 $ 246 $ 241 $ 241 $ 241 $ 246 $ 242 Convenience stores 212 208 210 210 210 203 208 Systemwide Sales (in thousands): (2) Company stores $ 65,636 $ 59,634 $ 125,270 $ 59,738 $ 185,008 $ 58,379 $ 243,387 Domestic Franchise stores 58,000 54,050 112,050 52,918 164,968 55,661 220,629 International Franchise stores 61,565 62,658 124,223 65,192 189,415 74,186 263,601 International Franchise stores volume increase over the prior year period 12.4 % (5.9 )% 2.6 % (0.4 )% 1.7 % (1.8 )% 0.8 % Average Weekly Sales Per Store (in thousands): (3)(4) Company stores: Factory stores: Commissaries — off-premises $ 166.7 $ 153.9 $ 160.3 $ 149.5 $ 156.7 $ 152.6 $ 155.7 Dual-channel stores: On-premises 30.3 25.4 27.9 27.7 27.8 27.4 27.7 Off-premises 36.2 37.1 36.7 37.2 36.8 35.5 36.5 Total 66.5 62.5 64.5 64.9 64.6 62.9 64.2 On-premises only stores 35.0 30.6 32.8 31.8 32.4 32.3 32.4 All factory stores 65.3 59.9 62.6 61.3 62.2 60.6 61.8 Satellite stores 19.7 16.7 18.2 18.1 18.1 18.0 18.1 All stores 59.7 54.3 56.9 54.9 56.2 53.6 55.5 Domestic Franchise stores: Factory stores $ 39.7 $ 36.7 $ 38.2 $ 35.8 $ 37.4 $ 36.4 $ 37.2 Satellite stores 17.7 15.4 16.4 13.7 15.4 13.4 14.8 International Franchise stores: Factory stores $ 36.6 $ 34.8 $ 35.7 $ 35.7 $ 35.7 $ 37.6 $ 36.2 Satellite stores 8.9 9.0 9.0 9.0 9.0 10.4 9.4 (1) Represents the change in International Franchise same store sales computed by reconverting franchise store sales in each foreign country to U.S. dollars at a constant rate of exchange for all periods. (2) Excludes sales among Company and franchise stores. (3) Includes sales between Company and franchise stores. (4) Metrics include only stores open at January 31, 2010. Krispy Kreme Doughnuts, Inc.Operating Metrics Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD Same Store Sales (on-premises sales only): Company stores 1.2 % (4.1 )% (1.3 )% (1.3 )% (1.3 )% 0.9 % (0.7 )% Domestic Franchise stores (3.6 ) (4.5 ) (4.0 ) (4.5 ) (4.2 ) (0.3 ) (3.3 ) International Franchise stores (9.0 ) (18.5 ) (14.1 ) (26.0 ) (18.3 ) (34.7 ) (23.4 ) International Franchise stores, in constant dollars(1) (13.8 ) (21.2 ) (17.9 ) (18.6 ) (18.1 ) (19.7 ) (18.6 ) Off-Premises Metrics (Company stores only):(2) Average weekly number of doors served: Grocers/mass merchants 6,492 6,354 6,423 6,273 6,373 6,103 6,306 Convenience stores 6,156 6,028 6,092 5,940 6,041 5,817 5,985 Average weekly sales per door: Grocers/mass merchants $ 227 $ 220 $ 223 $ 211 $ 219 $ 218 $ 219 Convenience stores 227 220 223 214 220 207 217 Systemwide Sales (in thousands):(3) Company stores $ 71,896 $ 64,684 $ 136,580 $ 64,216 $ 200,796 $ 63,092 $ 263,888 Domestic Franchise stores 64,382 60,508 124,890 56,502 181,392 54,166 235,558 International Franchise stores 65,081 74,360 139,441 65,544 204,985 68,069 273,054 International Franchise stores volume increase over the prior year period 59.6 % 62.1 % 61.0 % 45.2 % 55.2 % 24.6 % 45.2 % Average Weekly Sales Per Store (in thousands):(4)(5) Company stores: Factory stores: Commissaries — off-premises $ 162.5 $ 169.1 $ 165.8 $ 163.8 $ 165.1 $ 162.9 $ 164.6 Dual-channel stores: On-premises 29.5 23.8 26.6 26.4 26.5 26.8 26.6 Off-premises 39.6 38.1 38.8 36.7 38.1 35.7 37.5 Total 69.0 61.8 65.4 63.1 64.6 62.5 64.1 On-premises only stores 33.5 28.7 31.1 30.0 30.7 32.8 31.2 All factory stores 66.0 60.6 63.3 61.4 62.7 61.8 62.5 Satellite stores 19.1 16.1 17.6 17.2 17.5 18.3 17.7 All stores 60.0 55.4 57.7 56.2 57.2 56.6 57.1 Domestic Franchise stores: Factory stores $ 42.6 $ 40.3 $ 41.4 $ 38.2 $ 40.3 $ 36.6 $ 39.4 Satellite stores 15.5 15.4 15.4 15.0 15.3 15.7 15.4 International Franchise stores: Factory stores $ 50.7 $ 50.8 $ 50.8 $ 43.3 $ 48.1 $ 42.9 $ 46.7 Satellite stores 14.4 15.5 15.0 11.4 13.6 9.6 12.3 (1) Represents the change in International Franchise same store sales computed by reconverting franchise store sales in each foreign country to U.S. dollars at a constant rate of exchange for all periods. (2) Metrics excludes off-premises sales by Company stores in Eastern Canada, which the Company refranchised in the fourth quarter of fiscal 2009 as the data for these stores was not available. (3) Excludes sales among Company and franchise stores. (4) Includes sales between Company and franchise stores. (5) Metrics include only stores open at January 31, 2010. Krispy Kreme Doughnuts, Inc. Systemwide Store Information Fiscal Year 2011 Q1 Number of Stores Open At Period End: Company stores: Factory: Commissaries 6 Dual-channel stores 38 On-premises only stores 25 Satellite stores 14 Total Company stores 83 Domestic Franchise stores: Factory stores 103 Satellite stores 37 Total Domestic Franchise stores 140 International Franchise stores: Factory stores 100 Satellite stores 293 Total International Franchise stores 393 Total systemwide stores 616 Fiscal Year 2011 Q1 Store Operating Weeks: Company stores: Factory stores: Commissaries 78 Dual-channel stores 494 On-premises only stores 325 Satellite stores 182 Domestic Franchise stores: (1) Factory stores 1,339 Satellite stores 481 International Franchise stores: (1) Factory stores 1,153 Satellite stores 3,526 (1) Metrics include only stores open at period end. Krispy Kreme Doughnuts, Inc.Systemwide Store Information Fiscal Year 2010 Q1 Q2 Q3 Q4 Number of Stores Open At Period End: Company stores: Factory: Commissaries 6 6 6 6 Dual-channel stores 47 45 40 38 On-premises only stores 27 26 25 25 Satellite stores 11 12 13 14 Total Company stores 91 89 84 83 Domestic Franchise stores: Factory stores 102 100 101 104 Satellite stores 28 33 37 37 Total Domestic Franchise stores 130 133 138 141 International Franchise stores: Factory stores 95 93 93 95 Satellite stores 220 233 248 263 Total International Franchise stores 315 326 341 358 Total systemwide stores 536 548 563 582 Fiscal Year 2010 Q1 Q2 Q3 Q4 YTD Store Operating Weeks: Company stores: Factory stores: Commissaries 78 78 78 78 312 Dual-channel stores 710 675 606 550 2,541 On-premises only stores 299 312 307 299 1,217 Satellite stores 122 135 153 182 592 Domestic Franchise stores: (1) Factory stores 1,312 1,313 1,322 1,377 5,324 Satellite stores 286 360 391 412 1,449 International Franchise stores: (1) Factory stores 1,068 1,066 1,075 1,094 4,303 Satellite stores 2,399 2,711 2,915 3,152 11,177 (1) Metrics include only stores open at January 31, 2010. Krispy Kreme Doughnuts, Inc.Systemwide Store Information Fiscal Year 2009 Q1 Q2 Q3 Q4 Number of Stores Open At Period End: Company stores: Factory: Commissaries 6 6 6 6 Dual-channel stores 61 57 55 51 On-premises only stores 26 25 25 26 Satellite stores 12 12 11 10 Total Company stores 105 100 97 93 Domestic Franchise stores: Factory stores 113 111 107 104 Satellite stores 26 27 28 28 Total Domestic Franchise stores 139 138 135 132 International Franchise stores: Factory stores 83 87 91 94 Satellite stores 143 169 186 204 Total International Franchise stores 226 256 277 298 Total systemwide stores 470 494 509 523 Fiscal Year 2009 Q1 Q2 Q3 Q4 YTD Store Operating Weeks: Company stores: Factory stores: Commissaries 78 78 78 78 312 Dual-channel stores 832 813 793 753 3,191 On-premises only stores 299 299 299 299 1,196 Satellite stores 130 123 117 117 487 Domestic Franchise stores: (1) Factory stores 1,248 1,264 1,273 1,313 5,098 Satellite stores 260 268 272 285 1,085 International Franchise stores: (1) Factory stores 831 891 940 1,052 3,714 Satellite stores 1,374 1,665 1,990 2,245 7,274 (1) Metrics include only stores open at January 31, 2010. Krispy Kreme Doughnuts, Inc.Consolidated Segment Information Fiscal Year 2011 Q1 (Dollars in thousands) Revenues by business segment: Company Stores $ 62,534 Domestic Franchise 2,200 International Franchise 4,760 KK Supply Chain: Total revenues 45,905 Less – intersegment sales elimination (23,282 ) External KK Supply Chain revenues 22,623 Total revenues $ 92,117 Segment revenues as a percentage of total revenues: (1) Company Stores 67.9 % Domestic Franchise 2.4 International Franchise 5.2 KK Supply Chain (external sales) 24.6 100.0 % Operating income (loss): Company Stores $ (31 ) Domestic Franchise 1,154 International Franchise 3,486 KK Supply Chain 8,690 Total segment operating income 13,299 Unallocated general and administrative expenses (5,945 ) Impairment charges and lease termination costs (1,299 ) Consolidated operating income $ 6,055 (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.Consolidated Segment Information Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (Dollars in thousands) Revenues by business segment: Company Stores $ 65,857 $ 59,853 $ 125,710 $ 60,020 $ 185,730 $ 60,643 $ 246,373 Domestic Franchise 2,051 1,802 3,853 1,945 5,798 2,009 7,807 International Franchise 3,878 3,806 7,684 3,583 11,267 4,640 15,907 KK Supply Chain: Total revenues 44,858 37,754 82,612 39,314 121,926 40,201 162,127 Less – intersegment sales elimination (23,224 ) (20,485 ) (43,709 ) (21,262 ) (64,971 ) (20,723 ) (85,694 ) External KK Supply Chain revenues 21,634 17,269 38,903 18,052 56,955 19,478 76,433 Total revenues $ 93,420 $ 82,730 $ 176,150 $ 83,600 $ 259,750 $ 86,770 $ 346,520 Segment revenues as a percentage of total revenues: (1) Company Stores 70.5 % 72.3 % 71.4 % 71.8 % 71.5 % 69.9 % 71.1 % Domestic Franchise 2.2 2.2 2.2 2.3 2.2 2.3 2.3 International Franchise 4.2 4.6 4.4 4.3 4.3 5.3 4.6 KK Supply Chain (external sales) 23.2 20.9 22.1 21.6 21.9 22.4 22.1 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % 100.0 % Operating income (loss): Company Stores $ 2,944 $ 1,387 $ 4,331 $ (1,380 ) $ 2,951 $ (663 ) $ 2,288 Domestic Franchise 1,180 434 1,614 811 2,425 843 3,268 International Franchise 2,435 1,943 4,378 2,117 6,495 3,401 9,896 KK Supply Chain 8,139 5,687 13,826 5,549 19,375 6,587 25,962 Total segment operating income 14,698 9,451 24,149 7,097 31,246 10,168 41,414 Unallocated general and administrative expenses (6,563 ) (5,052 ) (11,615 ) (6,355 ) (17,970 ) (5,767 ) (23,737 ) Impairment charges and lease termination costs (2,357 ) (1,456 ) (3,813 ) (109 ) (3,922 ) (1,981 ) (5,903 ) Consolidated operating income $ 5,778 $ 2,943 $ 8,721 $ 633 $ 9,354 $ 2,420 $ 11,774 (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.Consolidated Segment Information Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (Dollars in thousands) Revenues by business segment: Company Stores $ 72,182 $ 65,071 $ 137,253 $ 64,708 $ 201,961 $ 63,929 $ 265,890 Domestic Franchise 2,046 2,249 4,295 1,882 6,177 1,865 8,042 International Franchise 4,466 4,378 8,844 4,511 13,355 4,140 17,495 KK Supply Chain: Total revenues 51,603 47,342 98,945 47,804 146,749 44,707 191,456 Less – intersegment sales elimination (26,247 ) (24,314 ) (50,561 ) (24,078 ) (74,639 ) (22,722 ) (97,361 ) External KK Supply Chain revenues 25,356 23,028 48,384 23,726 72,110 21,985 94,095 Total revenues $ 104,050 $ 94,726 $ 198,776 $ 94,827 $ 293,603 $ 91,919 $ 385,522 Segment revenues as a percentage of total revenues: (1) Company Stores 69.4 % 68.7 % 69.0 % 68.2 68.8 % 69.5 % 69.0 % Domestic Franchise 2.0 2.4 2.2 2.0 2.1 2.0 2.1 International Franchise 4.3 4.6 4.4 4.8 4.5 4.5 4.5 KK Supply Chain (external sales) 24.4 24.3 24.3 25.0 24.6 23.9 24.4 100.0 % 100.0 % 100.0 % 100.0 100.0 % 100.0 % 100.0 % Operating income (loss): Company Stores $ (294 ) $ (4,221 ) $ (4,515 ) $ (4,470 ) $ (8,985 ) $ (828 ) $ (9,813 ) Domestic Franchise 1,120 1,523 2,643 1,157 3,800 1,165 4,965 International Franchise 3,322 2,375 5,697 3,031 8,728 2,822 11,550 KK Supply Chain 7,992 3,999 11,991 5,449 17,440 5,829 23,269 Total segment operating income 12,140 3,676 15,816 5,167 20,983 8,988 29,971 Unallocated general and administrative expenses (7,172 ) (5,028 ) (12,200 ) (6,134 ) (18,334 ) (6,328 ) (24,662 ) Impairment charges and lease termination costs 645 348 993 (345 ) 648 (1,196 ) (548 ) Consolidated operating income (loss) $ 5,613 $ (1,004 ) $ 4,609 $ (1,312 ) $ 3,297 $ 1,464 $ 4,761 (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.Company Store Segment Operating Results Fiscal Year 2011 Q1 (In thousands) Revenues: On-premises sales: Retail sales $ 25,406 Fundraising sales 4,647 Total on-premises sales 30,053 Off-premises sales: Grocers/mass merchants 18,651 Convenience stores 13,164 Other off-premises 666 Total off-premises sales 32,481 Total revenues 62,534 Operating expenses: Cost of sales: Food, beverage and packaging 22,979 Shop labor 12,214 Delivery labor 5,261 Employee benefits 4,732 Total cost of sales 45,186 Vehicle costs 3,054 Occupancy 2,426 Utilities expense 1,410 Depreciation expense 1,395 Other operating expenses 4,825 Total store level costs 58,296 Store operating income 4,238 Other segment operating costs 3,144 Allocated corporate overhead 1,125 Segment operating loss $ (31 ) Percentage of Total Revenues (1) Fiscal Year 2011 Q1 Revenues: On-premises sales: Retail sales 40.6 % Fundraising sales 7.4 Total on-premises sales 48.1 Off-premises sales: Grocers/mass merchants 29.8 Convenience stores 21.1 Other off-premises 1.1 Total off-premises sales 51.9 Total revenues 100.0 Operating expenses: Cost of sales: Food, beverage and packaging 36.7 Shop labor 19.5 Delivery labor 8.4 Employee benefits 7.6 Total cost of sales 72.3 Vehicle costs 4.9 Occupancy 3.9 Utilities expense 2.3 Depreciation expense 2.2 Other operating expenses 7.7 Total store level costs 93.2 Store operating income 6.8 Other segment operating costs 5.0 Allocated corporate overhead 1.8 Segment operating loss (0.0 )% (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.Company Store Segment Operating Results Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: On-premises sales: Retail sales $ 27,706 $ 25,022 $ 52,728 $ 24,682 $ 77,410 $ 26,446 $ 103,856 Fundraising sales 4,498 2,553 7,051 3,753 10,804 2,677 13,481 Total on-premises sales 32,204 27,575 59,779 28,435 88,214 29,123 117,337 Off-premises sales: Grocers/mass merchants 17,902 17,839 35,741 17,413 53,154 17,798 70,952 Convenience stores 15,171 13,894 29,065 13,555 42,620 12,831 55,451 Other off-premises 580 545 1,125 617 1,742 629 2,371 Total off-premises sales 33,653 32,278 65,931 31,585 97,516 31,258 128,774 Other revenues - 262 262 Total revenues 65,857 59,853 125,710 60,020 185,730 60,643 246,373 Operating expenses: Cost of sales: Food, beverage and packaging 22,105 20,231 42,336 20,910 63,246 21,305 84,551 Shop labor 12,536 11,956 24,492 11,938 36,430 12,284 48,714 Delivery labor 5,687 5,258 10,945 5,211 16,156 5,124 21,280 Employee benefits 5,039 4,543 9,582 5,259 14,841 4,304 19,145 Total cost of sales 45,367 41,988 87,355 43,318 130,673 43,017 173,690 Vehicle costs 2,862 2,604 5,466 3,081 8,547 2,944 11,491 Occupancy 3,025 2,650 5,675 2,366 8,041 2,099 10,140 Utilities expense 1,610 1,406 3,016 1,451 4,467 1,270 5,737 Depreciation expense 1,496 1,519 3,015 1,694 4,709 1,584 6,293 Settlement of litigation - - - 750 750 950 1,700 Other operating expenses 4,638 4,392 9,030 4,603 13,633 5,481 19,114 Total store level costs 58,998 54,559 113,557 57,263 170,820 57,345 228,165 Store operating income 6,859 5,294 12,153 2,757 14,910 3,298 18,208 Other segment operating costs 2,328 2,341 4,669 2,560 7,229 2,338 9,567 Allocated corporate overhead 1,587 1,566 3,153 1,577 4,730 1,623 6,353 Segment operating income (loss) $ 2,944 $ 1,387 $ 4,331 $ (1,380 ) $ 2,951 $ (663 ) $ 2,288 Percentage of Total Revenues (1) Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD Revenues: On-premises sales: Retail sales 42.1 % 41.8 % 41.9 % 41.1 % 41.7 % 43.6 % 42.2 % Fundraising sales 6.8 4.3 5.6 6.3 5.8 4.4 5.5 Total on-premises sales 48.9 46.1 47.6 47.4 47.5 48.0 47.6 Off-premises sales: Grocers/mass merchants 27.2 29.8 28.4 29.0 28.6 29.3 28.8 Convenience stores 23.0 23.2 23.1 22.6 22.9 21.2 22.5 Other off-premises 0.9 0.9 0.9 1.0 0.9 1.0 1.0 Total off-premises sales 51.1 53.9 52.4 52.6 52.5 51.5 52.3 Other revenues - 0.4 0.1 Total revenues 100.0 100.0 100.0 100.0 100.0 100.0 100.0 Operating expenses: Cost of sales: Food, beverage and packaging 33.6 33.8 33.7 34.8 34.1 35.1 34.3 Shop labor 19.0 20.0 19.5 19.9 19.6 20.3 19.8 Delivery labor 8.6 8.8 8.7 8.7 8.7 8.4 8.6 Employee benefits 7.7 7.6 7.6 8.8 8.0 7.1 7.8 Total cost of sales 68.9 70.2 69.5 72.2 70.4 70.9 70.5 Vehicle costs 4.3 4.4 4.3 5.1 4.6 4.9 4.7 Occupancy 4.6 4.4 4.5 3.9 4.3 3.5 4.1 Utilities expense 2.4 2.3 2.4 2.4 2.4 2.1 2.3 Depreciation expense 2.3 2.5 2.4 2.8 2.5 2.6 2.6 Settlement of litigation - - - 1.2 0.4 1.6 0.7 Other operating expenses 7.0 7.3 7.2 7.7 7.3 9.0 7.8 Total store level costs 89.6 91.2 90.3 95.4 92.0 94.6 92.6 Store operating income 10.4 8.8 9.7 4.6 8.0 5.4 7.4 Other segment operating costs 3.5 3.9 3.7 4.3 3.9 3.9 3.9 Allocated corporate overhead 2.4 2.6 2.5 2.6 2.5 2.7 2.6 Segment operating income (loss) 4.5 % 2.3 % 3.4 % (2.3 )% 1.6 % (1.1 )% 0.9 % (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.Company Store Segment Operating Results Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: On-premises sales: Retail sales $ 28,874 $ 25,190 $ 54,064 $ 25,622 $ 79,686 $ 27,456 $ 107,142 Fundraising sales 4,270 2,645 6,915 3,789 10,704 2,556 13,260 Total on-premises sales 33,144 27,835 60,979 29,411 90,390 30,012 120,402 Off-premises sales: Grocers/mass merchants 20,246 19,319 39,565 18,220 57,785 17,771 75,556 Convenience stores 18,015 17,106 35,121 16,391 51,512 15,559 67,071 Other off-premises 777 811 1,588 686 2,274 587 2,861 Total off-premises sales 39,038 37,236 76,274 35,297 111,571 33,917 145,488 Total revenues 72,182 65,071 137,253 64,708 201,961 63,929 265,890 Operating expenses: Cost of sales: Food, beverage and packaging 25,528 24,109 49,637 23,869 73,506 22,702 96,208 Shop labor 14,018 13,171 27,189 13,208 40,397 12,716 53,113 Delivery labor 6,721 6,447 13,168 6,232 19,400 6,019 25,419 Employee benefits 5,888 4,647 10,535 5,592 16,127 5,142 21,269 Total cost of sales 52,155 48,374 100,529 48,901 149,430 46,579 196,009 Vehicle costs 4,515 5,208 9,723 4,528 14,251 2,626 16,877 Occupancy 2,986 3,049 6,035 3,303 9,338 2,887 12,225 Utilities expense 1,828 1,851 3,679 1,880 5,559 1,677 7,236 Depreciation expense 1,628 1,678 3,306 1,548 4,854 1,548 6,402 Other operating expenses 5,232 5,319 10,551 5,275 15,826 5,253 21,079 Total store level costs 68,344 65,479 133,823 65,435 199,258 60,570 259,828 Store operating income (loss) 3,838 (408 ) 3,430 (727 ) 2,703 3,359 6,062 Other segment operating costs 2,659 2,354 5,013 2,298 7,311 2,720 10,031 Allocated corporate overhead 1,473 1,459 2,932 1,445 4,377 1,467 5,844 Segment operating loss $ (294 ) $ (4,221 ) $ (4,515 ) $ (4,470 ) $ (8,985 ) $ (828 ) $ (9,813 ) Percentage of Total Revenues (1) Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD Revenues: On-premises sales: Retail sales 40.0 38.7 39.4 39.6 39.5 42.9 40.3 % Fundraising sales 5.9 4.1 5.0 5.9 5.3 4.0 5.0 Total on-premises sales 45.9 42.8 44.4 45.5 44.8 46.9 45.3 Off-premises sales: Grocers/mass merchants 28.0 29.7 28.8 28.2 28.6 27.8 28.4 Convenience stores 25.0 26.3 25.6 25.3 25.5 24.3 25.2 Other off-premises 1.1 1.2 1.2 1.1 1.1 0.9 1.1 Total off-premises sales 54.1 57.2 55.6 54.5 55.2 53.1 54.7 Total revenues 100.0 100.0 100.0 100.0 100.0 100.0 100.0 Operating expenses: Cost of sales: Food, beverage and packaging 35.4 37.1 36.2 36.9 36.4 35.5 36.2 Shop labor 19.4 20.2 19.8 20.4 20.0 19.9 20.0 Delivery labor 9.3 9.9 9.6 9.6 9.6 9.4 9.6 Employee benefits 8.2 7.1 7.7 8.6 8.0 8.0 8.0 Total cost of sales 72.3 74.3 73.2 75.6 74.0 72.9 73.7 Vehicle costs 6.3 8.0 7.1 7.0 7.1 4.1 6.3 Occupancy 4.1 4.7 4.4 5.1 4.6 4.5 4.6 Utilities expense 2.5 2.8 2.7 2.9 2.8 2.6 2.7 Depreciation expense 2.3 2.6 2.4 2.4 2.4 2.4 2.4 Other operating expenses 7.2 8.2 7.7 8.2 7.8 8.2 7.9 Total store level costs 94.7 100.6 97.5 101.1 98.7 94.7 97.7 Store operating income (loss) 5.3 (0.6 ) 2.5 (1.1 ) 1.3 5.3 2.3 Other segment operating costs 3.7 3.6 3.7 3.6 3.6 4.3 3.8 Allocated corporate overhead 2.0 2.2 2.1 2.2 2.2 2.3 2.2 Segment operating loss (0.4 ) (6.5 ) (3.3 ) (6.9 ) (4.4 ) (1.3 ) (3.7 )% (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.Company Store Segment Operating Metrics Fiscal Year 2011 Q1 On-premises: Change in same store sales 3.4 % Off-premises: Grocers/mass merchants: Change in average weekly number of doors (6.1 )% Change in average weekly sales per door 11.4 % Convenience stores: Change in average weekly number of doors (10.2 )% Change in average weekly sales per door (1.9 )% Krispy Kreme Doughnuts, Inc.Company Store Segment Operating Metrics Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD On-premises: Change in same store sales 2.1 % 5.9 % 3.8 % 5.1 % 4.2 % 1.1 % 3.5 % Off-premises: Grocers/mass merchants: Change in average weekly number of doors (9.8 )% (11.9 )% (10.8 )% (10.4 )% (10.7 )% (10.6 )% (10.7 )% Change in average weekly sales per door 4.0 % 11.8 % 8.1 % 14.2 % 10.0 % 12.8 % 10.5 % Convenience stores: Change in average weekly number of doors (8.6 )% (12.6 )% (10.6 )% (12.0 )% (11.1 )% (13.7 )% (11.7 )% Change in average weekly sales per door (6.6 )% (5.5 )% (5.8 )% (1.9 )% (4.5 )% (1.9 )% (4.1 )% Krispy Kreme Doughnuts, Inc.Company Store Segment Operating Metrics Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD On-premises: Change in same store sales 1.2 % (4.1 )% (1.3 )% (1.3 )% (1.3 )% 0.9 % (0.7 )% Off-premises: Grocers/mass merchants: Change in average weekly number of doors (9.5 )% (10.2 )% (9.8 )% (5.8 )% (8.6 ) (6.5 )% (8.0 )% Change in average weekly sales per door (5.0 )% (6.0 )% (5.5 )% (8.3 )% (6.4 ) 0.5 % (4.8 )% Convenience stores: Change in average weekly number of doors (2.3 )% (5.5 )% (3.9 )% (5.5 )% (4.5 ) (6.8 )% (5.0 )% Change in average weekly sales per door (13.0 )% (10.6 )% (12.2 )% (10.5 )% (11.6 ) (8.4 )% (10.7 )% Krispy Kreme Doughnuts, Inc.Domestic Franchise Segment Operating Results Fiscal Year 2011 Q1 (In thousands) Revenues: Royalties $ 2,063 Other 137 Total revenues 2,200 Operating expenses: Segment operating expenses 891 Depreciation expense 55 Allocated corporate overhead 100 Total operating expenses 1,046 Segment operating income $ 1,154 Krispy Kreme Doughnuts, Inc.Domestic Franchise Segment Operating Results Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: Royalties $ 1,997 $ 1,748 $ 3,745 $ 1,891 $ 5,636 $ 1,906 $ 7,542 Development and franchise fees - 50 50 Other 54 54 108 54 162 53 215 Total revenues 2,051 1,802 3,853 1,945 5,798 2,009 7,807 Operating expenses: Segment operating expenses 739 1,238 1,977 1,009 2,986 1,030 4,016 Depreciation expense 21 22 43 14 57 14 71 Allocated corporate overhead 111 108 219 111 330 122 452 Total operating expenses 871 1,368 2,239 1,134 3,373 1,166 4,539 Segment operating income $ 1,180 $ 434 $ 1,614 $ 811 $ 2,425 $ 843 $ 3,268 Krispy Kreme Doughnuts, Inc.Domestic Franchise Segment Operating Results Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: Royalties $ 1,977 $ 2,194 $ 4,171 $ 1,828 $ 5,999 $ 1,811 $ 7,810 Development and franchise fees 2 1 3 - 3 - 3 Other 67 54 121 54 175 54 229 Total revenues 2,046 2,249 4,295 1,882 6,177 1,865 8,042 Operating expenses: Segment operating expenses 860 668 1,528 672 2,200 638 2,838 Depreciation expense 21 22 43 21 64 22 86 Allocated corporate overhead 45 36 81 32 113 40 153 Total operating expenses 926 726 1,652 725 2,377 700 3,077 Segment operating income $ 1,120 $ 1,523 $ 2,643 $ 1,157 $ 3,800 $ 1,165 $ 4,965 Krispy Kreme Doughnuts, Inc.International Franchise Segment Operating Results Fiscal Year 2011 Q1 (In thousands) Revenues: Royalties $ 3,884 Development and franchise fees 876 Total revenues 4,760 Operating expenses: Segment operating expenses 948 Depreciation expense 1 Allocated corporate overhead 325 Total operating expenses 1,274 Segment operating income $ 3,486 Krispy Kreme Doughnuts, Inc.International Franchise Segment Operating Results Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: Royalties $ 3,470 $ 3,484 $ 6,954 $ 3,165 $ 10,119 $ 4,045 $ 14,164 Development and franchise fees 408 322 730 418 1,148 595 1,743 Total revenues 3,878 3,806 7,684 3,583 11,267 4,640 15,907 Operating expenses: Segment operating expenses 1,170 1,604 2,774 1,198 3,972 954 4,926 Allocated corporate overhead 273 259 532 268 800 285 1,085 Total operating expenses 1,443 1,863 3,306 1,466 4,772 1,239 6,011 Segment operating income $ 2,435 $ 1,943 $ 4,378 $ 2,117 $ 6,495 $ 3,401 $ 9,896 Krispy Kreme Doughnuts, Inc.International Franchise Segment Operating Results Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: Royalties $ 3,762 $ 3,804 $ 7,566 $ 3,698 $ 11,264 $ 3,678 $ 14,942 Development and franchise fees 645 540 1,185 813 1,998 462 2,460 Other 59 34 93 - 93 - 93 Total revenues 4,466 4,378 8,844 4,511 13,355 4,140 17,495 Operating expenses: Segment operating expenses 901 1,775 2,676 1,257 3,933 1,083 5,016 Allocated corporate overhead 243 228 471 223 694 235 929 Total operating expenses 1,144 2,003 3,147 1,480 4,627 1,318 5,945 Segment operating income $ 3,322 $ 2,375 $ 5,697 $ 3,031 $ 8,728 $ 2,822 $ 11,550 Krispy Kreme Doughnuts, Inc.KK Supply Chain Segment Operating Results Fiscal Year 2011 Q1 (In thousands) Revenues: Doughnut mixes $ 16,060 Other ingredients, packaging and supplies 27,838 Equipment 1,808 Fuel surcharge 199 Total revenues before intersegment sales elimination 45,905 Operating expenses: Cost of sales: Cost of goods produced and purchased 29,505 Inbound freight 870 Total cost of sales 30,375 Distribution costs: Outbound freight 2,539 Other distribution costs 941 Total distribution costs 3,480 Other segment operating costs 2,873 Depreciation expense 212 Allocated corporate overhead 275 Total operating costs 37,215 Segment operating income $ 8,690 Percentage of Total Revenues Before Intersegment Sales Elimination (1) Fiscal Year 2011 Q1 Revenues: Doughnut mixes 35.0 % Other ingredients, packaging and supplies 60.6 Equipment 3.9 Fuel surcharge 0.4 Total revenues before intersegment sales elimination 100.0 Operating expenses: Cost of sales: Cost of goods produced and purchased 64.3 Inbound freight 1.9 Total cost of sales 66.2 Distribution costs: Outbound freight 5.5 Other distribution costs 2.0 Total distribution costs 7.6 Other segment operating costs 6.3 Depreciation expense 0.5 Allocated corporate overhead 0.6 Total operating costs 81.1 Segment operating income 18.9 % (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.KK Supply Chain Segment Operating Results Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: Doughnut mixes $ 16,965 $ 13,032 $ 29,997 $ 14,096 $ 44,093 $ 14,239 $ 58,332 Other ingredients, packaging and supplies 25,986 23,462 49,448 23,732 73,180 24,442 97,622 Equipment 1,907 1,260 3,167 1,486 4,653 1,520 6,173 Total revenues before intersegment sales elimination 44,858 37,754 82,612 39,314 121,926 40,201 162,127 Operating expenses: Cost of sales: Cost of goods produced and purchased 29,109 26,023 55,132 26,952 82,084 26,418 108,502 Inbound freight 1,037 845 1,882 852 2,734 749 3,483 Total cost of sales 30,146 26,868 57,014 27,804 84,818 27,167 111,985 Distribution costs: Outbound freight 2,627 2,404 5,031 2,276 7,307 2,700 10,007 Other distribution costs 1,105 801 1,906 785 2,691 681 3,372 Total distribution costs 3,732 3,205 6,937 3,061 9,998 3,381 13,379 Other segment operating costs 2,332 1,489 3,821 2,395 6,216 2,535 8,751 Depreciation expense 227 223 450 219 669 214 883 Allocated corporate overhead 282 282 564 286 850 317 1,167 Total operating costs 36,719 32,067 68,786 33,765 102,551 33,614 136,165 Segment operating income $ 8,139 $ 5,687 $ 13,826 $ 5,549 $ 19,375 $ 6,587 $ 25,962 Percentage of Total Revenues Before Intersegment Sales Elimination (1) Fiscal Year 2010 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD Revenues: Doughnut mixes 37.8 % 34.5 % 36.3 % 35.9 % 36.2 % 35.4 % 36.0 % Other ingredients, packaging and supplies 57.9 62.1 59.9 60.4 60.0 60.8 60.2 Equipment 4.3 3.3 3.8 3.8 3.8 3.8 3.8 Total revenues before intersegment sales elimination 100.0 100.0 100.0 100.0 100.0 100.0 100.0 Operating expenses: Cost of sales: Cost of goods produced and purchased 64.9 68.9 66.7 68.6 67.3 65.7 66.9 Inbound freight 2.3 2.2 2.3 2.2 2.2 1.9 2.1 Total cost of sales 67.2 71.2 69.0 70.7 69.6 67.6 69.1 Distribution costs: Outbound freight 5.9 6.4 6.1 5.8 6.0 6.7 6.2 Other distribution costs 2.5 2.1 2.3 2.0 2.2 1.7 2.1 Total distribution costs 8.3 8.5 8.4 7.8 8.2 8.4 8.3 Other segment operating costs 5.2 3.9 4.6 6.1 5.1 6.3 5.4 Depreciation expense 0.5 0.6 0.5 0.6 0.5 0.5 0.5 Allocated corporate overhead 0.6 0.7 0.7 0.7 0.7 0.8 0.7 Total operating costs 81.9 84.9 83.3 85.9 84.1 83.6 84.0 Segment operating income 18.1 % 15.1 % 16.7 % 14.1 % 15.9 % 16.4 % 16.0 % (1) Percentage amounts may not add to totals due to rounding. Krispy Kreme Doughnuts, Inc.KK Supply Chain Segment Operating Results Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD (In thousands) Revenues: Doughnut mixes $ 20,183 $ 17,990 $ 38,173 $ 17,939 $ 56,112 $ 17,200 $ 73,312 Other ingredients, packaging and supplies 28,200 26,235 54,435 26,355 80,790 25,264 106,054 Equipment 2,336 2,033 4,369 2,453 6,822 1,927 8,749 Fuel surcharge 884 1,084 1,968 1,057 3,025 316 3,341 Total revenues before intersegment sales elimination 51,603 47,342 98,945 47,804 146,749 44,707 191,456 Operating expenses: Cost of sales: Cost of goods produced and purchased 35,289 33,134 68,423 33,074 101,497 30,097 131,594 Inbound freight 1,950 2,283 4,233 1,750 5,983 1,567 7,550 Total cost of sales 37,239 35,417 72,656 34,824 107,480 31,664 139,144 Distribution costs: Outbound freight 3,128 5,003 8,131 2,868 10,999 2,807 13,806 Other distribution costs 338 336 674 1,262 1,936 1,421 3,357 Total distribution costs 3,466 5,339 8,805 4,130 12,935 4,228 17,163 Other segment operating costs 2,288 2,002 4,290 2,813 7,103 2,393 9,496 Depreciation expense 262 255 517 248 765 254 1,019 Allocated corporate overhead 356 330 686 340 1,026 339 1,365 Total operating costs 43,611 43,343 86,954 42,355 129,309 38,878 168,187 Segment operating income $ 7,992 $ 3,999 $ 11,991 $ 5,449 $ 17,440 $ 5,829 $ 23,269 Percentage of Total Revenues Before Intersegment Sales Elimination (1) Fiscal Year 2009 Q1 Q2 Q2 YTD Q3 Q3 YTD Q4 Q4 YTD Revenues: Doughnut mixes 39.1 % 38.0 % 38.6 % 37.5 % 38.2 % 38.5 % 38.3 % Other ingredients, packaging and supplies 54.6 55.4 55.0 55.1 55.1 56.5 55.4 Equipment 4.5 4.3 4.4 5.1 4.6 4.3 4.6 Fuel surcharge 1.7 2.3 2.0 2.2 2.1 0.7 1.7 Total revenues before intersegment sales elimination 100.0 100.0 100.0 100.0 100.0 100.0 100.0 Operating expenses: Cost of sales: Cost of goods produced and purchased 68.4 70.0 69.2 69.2 69.2 67.3 68.7 Inbound freight 3.8 4.8 4.3 3.7 4.1 3.5 3.9 Total cost of sales 72.2 74.8 73.4 72.8 73.2 70.8 72.7 Distribution costs: Outbound freight 6.1 10.6 8.2 6.0 7.5 6.3 7.2 Other distribution costs 0.7 0.7 0.7 2.6 1.3 3.2 1.8 Total distribution costs 6.7 11.3 8.9 8.6 8.8 9.5 9.0 Other segment operating costs 4.4 4.2 4.3 5.9 4.8 5.4 5.0 Depreciation expense 0.5 0.5 0.5 0.5 0.5 0.6 0.5 Allocated corporate overhead 0.7 0.7 0.7 0.7 0.7 0.8 0.7 Total operating costs 84.5 91.6 87.9 88.6 88.1 87.0 87.8 Segment operating income 15.5 % 8.4 % 12.1 % 11.4 % 11.9 % 13.0 12.2 % (1) Percentage amounts may not add to totals due to rounding.
